Citation Nr: 0903990	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  02-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for mechanical low back 
pain.

2.  Entitlement to service connection for a cervical spine 
condition.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of any 
injury to the chest.

4.  Entitlement to an initial rating higher than 20 percent 
for post-operative residuals of a right rotator cuff tear.

5.  Entitlement to an initial rating higher than 20 percent 
for left shoulder adhesive capsulitis.

6.  Entitlement to an initial rating higher than 10 percent 
for adhesive capsulitis of the left knee with degenerative 
changes.

7.  Entitlement to an initial rating higher than 10 percent 
for internal derangement of the right knee with degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Ronald J. Marzullo, attorney


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from May to October 1976, with 
additional periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) through March 1996.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to establish service connection for 
mechanical low back pain and a cervical spine condition, as 
well as to reopen the claim for service connection for the 
residuals of a chest injury.  He also claims that he is 
entitled to a higher initial rating than currently assigned 
for residuals of a right rotator cuff tear, for left shoulder 
adhesive capsulitis, left knee adhesive capsulitis, and for 
internal derangement of the right knee.

These issues were remanded in March 2007 for additional 
development.  In particular, the RO was to determine the 
specific dates of the various periods of active duty, ACDUTRA 
and INACDUTRA between October 1976 and March 1996.  A review 
of the claims folder shows that the RO made a significant 
effort through several letters to both the State Adjutant 
General's office, and the Defense Finance Accounting Service 
(DFAS), along with several PIES requests, to determine this 
information.  Several "retirement points" statements were 
submitted, which are of no use as there is no 
characterization of the type of service on any particular 
date in those reports.  There are also "Army National Guard 
Retirement Credits Record" forms, which list dates between 
1977 and 1987, but nothing after 1987.  And the dates listed 
are not particularly characterized.  It remains unclear to 
the Board, what dates the veteran served in active duty, 
ACDUTRA and INACDUTRA between October 1976 and March 1996.  
This information is imperative to a service connection claim 
so that the service treatment records can be examined and a 
determination made as to whether an injury was incurred 
during service.  Because these dates remain outside of the 
record, the requirements of the March 2007 remand are not yet 
met.  If any action required by a remand is not undertaken, 
or is taken in a deficient manner, appropriate corrective 
action should be undertaken. While the Board regrets the 
delay, another remand is required. 
See Stegall v. West, 11 Vet. App. 268 (1998).

Also, a review of the claims folder reveals that the most 
recent VA treatment records are dated in May 2006.  In 
October 2008, the veteran's representative indicated in a 
letter that the veteran has current treatment records at the 
"Tampa DVA hospital."  These records are not in the claims 
folder.  Under 38 C.F.R. § 3.159(c)(2), VA is obligated to 
assist the veteran by obtaining all relevant treatment 
records from VA healthcare facilities, such as the Tampa VA 
hospital.  Because such relevant evidence is not found within 
the claims folder, this matter must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Contact any appropriate party to obtain 
the dates of the veteran's active duty, 
ACDUTRA, and INACDUTRA between October 
1976 and March 1996.  The RO should 
prepare a memorandum to the file 
delineating the dates and type of service.  
Once these dates are clearly set forth, 
ensure that all service medical records 
for each period of service are associated 
with the claims folder, and, if not, 
obtain them.  

2.  Associate with the claims folder all 
relevant, non-duplicative, VA treatment 
records from 2006 through the present, 
including but not limited to records from 
the VA hospital in Tampa, Florida.

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




